Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the independent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 20) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067, in further view of Brown et al. U.S. PGPUB No. 2015/0081941.

Per Claim 1, Benisty discloses:
a storage system (Fig. 1) comprising:
a memory (Memory 109);
and a controller (Controller 108) configured to:
receive, from a host, a plurality of credits for sending messages to the host (Paragraph 90; Host 100 provides a pool of fetch credits to be assigned to submission queues 112 and their corresponding IOV functions 830.);
set a configurable threshold to initially allocate a first portion of the plurality of credits for sending non-urgent messages and a second portion of the plurality of credits for sending urgent messages (Paragraphs 74, 78, 90, and 248; Figures 3 and 12; A plurality of commands/functions are identified by types such Urgent, High/Medium/Low priority, and Admin. A low priority queue 112 can be considered “non-urgent”, while an urgent queue 112 is considered “urgent”. An amount of credits assigned to each IOV function 830 represents the “configurable threshold”);
adjust the configurable threshold to make at least one of the credits initially allocated for sending non-urgent messages available for sending an urgent message (Paragraphs 156-158; If a resource allocation deficiency of a certain type of command/function (urgent, high, medium, or low priority) is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.);

Benisty teaches (Paragraph 156) deallocating one or more resources of an IOV function 830, (e.g. configuring the primary IOV function 830A to deallocate the surplus resources, return the surplus resources to the unassigned pool, and/or assign the surplus resources to other IOV functions 830). The reallocation of resources occurs between different IOV functions which correspond to urgent, high, medium, low, and Admin priorities (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.).

Benisty does not specifically teach how deallocated/reallocated credits are returned to an initial IOV function from which they were borrowed.

However, Jehl discloses a credit sharing logic (24) and a credit sharing teaching where shared credits can be returned to a credit repository from which they were borrowed in order to avoid a credit starvation situation (Paragraphs 29 and 30).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jehl’s credit payback teachings with Benisty’s credit deficiency reallocation teachings because returning reallocated credits to their original owner upon completion of a credit usage helps ensure that further credit deficiencies aren’t compounded.

Benisty does not specifically discuss the rules with respect to which types of IOV functions can and cannot allow their allocated credits to be reallocated.

However, Brown teaches determining an initial credit allocation to a plurality of IP blocks 104 (Paragraphs 58 and 59). Brown further teaches reallocating the initially allocated credits between the plurality of IP blocks based on a monitored traffic, wherein the reallocation is based on priority (Paragraphs 16, 20, and 70; Also, Claim 3 specifically states that the reallocation of credits includes: “reallocating at least one receive credit from a transmitting IP block having a low priority to a transmitting IP block having a high priority”. A high priority is considered to read on an “urgent” message whereas a low priority reads on a “non-urgent message”.). 

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the reallocation of Benisty’s credits to only non-urgent credits reallocated to urgent credits, as taught by Brown’s low priority credits reallocated to high priority credits, because urgent messages (high priority) by definition are more important than non-urgent messages (low priority) and thus should be given preference when determining the proper usage of system resources.


Per Claims 2 and 17, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to determine the first portion and the second portion (Paragraph 122 “a determined number of credits”; Paragraph 195 “a determined number of credits”; Paragraph 248, Fig. 12; Each IOV is allocated credits.).

Per Claim 4, Benisty discusses utilizing a ratio of credits in making arbitration decisions (Paragraph 124), but does not specifically disclose the specifics of the allocation of credits to be “a function of the total number of credits in the plurality of credits”, as claimed.

However, Brown discloses initially allocating an equal amount of receive credits to the IP blocks (Paragraph 59).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Brown’s teaching of equal initial credit allocation within the system of Benisty because it promotes fairness in credit allocation with the monitored credit usage then being utilized to dynamically reallocate credits based on real-time usage.

Per Claim 5, Benisty discloses utilizing a dynamic mode of command fetching to balance over/under utilization in the system (Paragraphs 64-66), but does not specifically disclose dynamic allocation of credits, as claimed.

However, Brown teaches dynamic reallocation of credits (Paragraphs 16, 20, 67, 69, and 70).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Brown’s dynamic credit reallocation teachings with the dynamic mode command fetching of Benisty because both references teach dynamically adjusting the system’s operation to account for realized usage, and adjusting the credit allotment allows for more of a specific type/priority of transaction/command to be queued for operation in order to implement flow control.

Per Claims 6 and 18, Brown further teaches wherein the controller is further configured to change the number of credits in the first portion and the second portion based on performance (Paragraphs 20 and 61; Monitored usage and response times can represent the broadly claimed “performance”.).

Per Claims 7 and 19, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to change the number of credits in the first portion and the second portion based on quality of service (Paragraph 123; QoS settings.).

Per Claim 8, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to: determine whether there are enough credits available for sending an urgent message to the host; and in response to determining that there are enough credits available for sending the urgent message to the host, send the urgent message to the host (Paragraph 124; Arbitration between IOV functions 830 that have sufficient credits 847.).

Per Claim 9, Benisty discloses the storage system of Claim 8, wherein the controller is further configured to re-adjust the configurable threshold to make the at least one of the credits available for sending the urgent message in response to determining that there are not enough credits available for sending the urgent message to the host (Paragraphs 156-158; If a resource allocation deficiency is determined to exist, resources may be reallocated from one IOV function to a deficient IOV function.).

Per Claim 10, Benisty discloses the storage system of Claim 1, wherein the controller is further configured to: determine whether there are enough credits available for sending a non-urgent message to the host; and in response to determining that there are enough credits available for sending the non-urgent message, send the non-urgent message to the host (Paragraph 124; Arbitration between IOV functions 830 that have sufficient credits 847.).

Per Claim 12, Benisty discloses the storage system of Claim 1, wherein the controller comprises: a first first-in first-out (FIFO) buffer configured to store non-urgent messages (Paragraph 74; Each IOV function 830 may comprise a respective submission queue 112. The submission queues may be non-urgent messages, such as low-priority, etc. Further, a queue is equivalent to a FIFO buffer.); and a second FIFO buffer configured to store urgent messages (Paragraph 74; Each IOV function 830 may comprise a respective submission queue 112, such as an Urgent submission queue. Further, a queue is equivalent to a FIFO buffer.).

Per Claim 14, Benisty discloses the storage system of Claim 1, wherein the urgent messages comprise one or more of the following: a request to post a completion queue entry of an administration command, and a request to post a completion interrupt (Paragraphs 74 and 93; completion entries within completion queues).

Per Claim 15, Benisty discloses the storage system of Claim 1, wherein the memory comprises a three- dimensional memory (Paragraph 53; 3D NAND flash memory).

Per Claims 16 and 20, please refer to the above rejection of Claim 1 as the limitations are substantially similar and the rejection is equally applicable to the method and storage system (means) embodiments.

Per Claim 21, Benisty discloses the storage system of Claim 1, wherein the urgent message comprises a request to fetch a command structure from an administration queue (Paragraph 74, Figure 3; Admin queue).

*	*	*	*	*	*	*

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067, in view of Brown et al. U.S. PGPUB No. 2015/0081941, in further view of Zhu et al. U.S. Patent No. 9,921,994.

Per Claim 13, Zhu discloses a credit allocation system and further teaches a dynamic credit control system (300) which comprises two buffers (304, 306), each for a specific traffic class. The size of each buffer is representative of the amount of credits allocated to each traffic class. Zhu further teaches dynamically reallocating the buffer sizes (i.e. the number of credits allocated to each traffic class) (Col. 4 line 66 – Col. 5 line 67, Figure 3). Zhu further teaches that the PCIe protocol comprises a MAC and PHY layer/module (Col. 3 lines 40-64).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the device controller 108 of Benisty with the MAC/PHY modules as disclosed by Zhu because Benisty discloses that the interconnect 806 which device controller 108 interfaces to may be that of PCI Express (Paragraph 70) and MAC/PHY modules/layers are commonly implemented in PCIe protocol, as evidenced by Zhu.

*	*	*	*	*	*	*


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty et al. U.S. PGPUB No. 2018/0217951 in view of Jehl et al. U.S. PGPUB No. 2011/0142067, in view of Brown et al. U.S. PGPUB No. 2015/0081941, in further view of Official Notice.

Per Claim 22, Benisty, Jehl, and Brown teach classifying requests in a plurality of different ways, including priorities, urgency, type, etc. Benisty specifically teaches urgent requests (Paragraphs 74, 78, 90, and 248) and Brown teaches consideration of latency in determining the allocation of credits (Paragraphs 19 and 70).

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant's claimed invention for the urgent message to be a “request to adjust a latency tolerance reporting mechanism”. The Examiner takes official notice on this limitation because latency is merely one of many different types of “urgent” characteristics of a transaction that can be accounted for and one would wish to elevate a priority of such a type of request.

Prior Art
-	The prior art made of record but not relied upon in the Examiner’s rejections is provided below along with the reasoning for considering it pertinent to the applicant’s disclosure.

U.S. Patent No. 10,838,884 generally teaches a memory controller assigning credits to different requests based on quality-of-service levels, and reallocating credits based on threshold levels being met (Col. 1 line 48 - Col. 2 line 2). This reference appears to teach that credits initially available for higher quality of service levels may be reallocated for requests of lower quality of service levels (Col. 4 last paragraph, Figure 3). 

U.S. Patent No. 7,362,705 teaches allocating credits of a shared credit pool among a plurality of virtual channels and then dynamically reallocating the credits based on a monitored workload (or other criteria such as priority) of each virtual channel (Col. 4 line 60 - Col. 5 line 7; Figure 3). 

U.S. Patent No. 11,079,822 teaches borrowing a credit from a credit pool and returning the credit to the credit pool upon completion (Col. 9 lines 43-50).

U.S. PGPUB No. 2014/0245300 teaches credits are allocated to virtual functions based on priority. When credits need to be reallocated, they are done so to favor the higher priority virtual functions (Paragraphs 25 and 26).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186